       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 1 of 17




JEFFREY D. GOOCH (7863)
J. ANGUS EDWARDS (4563)
JONES WALDO HOLBROOK & MCDONOUGH, P.C.
170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Tel.: (801) 521-3200
jgooch@joneswaldo.com
aedwards@joneswaldo.com
Attorneys for the Seavers

                        IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

 JAMES SEAVER and DEBORAH
 SEAVER, as parents and heirs of G.S.,
 deceased,
             Plaintiffs,
 v.                                                    PLAINTIFFS’ OPPOSITION TO
 The ESTATE of ALEXANDRE CAZES,                         TOR’S MOTION TO DISMISS
 deceased, a citizen of Canada, formerly
 doing business as ALPHABAY; THE TOR
 PROJECT, INC. aka THE ONION                           Case No.: 2:18-cv-00712-DB-DBP
 ROUTER, a Massachusetts non-profit
 corporation; CHINA POSTAL EXPRESS                              Judge Dee Benson
 & LOGISTICS COMPANY aka CHINA
 POST aka CHINA COURIER SERVICES                         Magistrate Judge Dustin B. Pead
 CORPORATION, a Chinese corporate or
 governmental entity; and EMS
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, a foreign entity,
             Defendants.

      In accordance with Rule 7 of the Federal Rules of Civil Procedure and local rule DUCivR

7-1(b), Plaintiffs James and Deborah Seaver (“the Seavers”) respectfully submit this opposition to

the Motion to Dismiss filed by Defendant The Tor Project, Inc. (“Tor”).
                                     Preferred Disposition
      The Court should deny Tor’s motion. Tor is not a brick-and-mortar store in some other state
whose only connection to Utah is a web portal, nor is it some type of online hosting site where


1502559.1
       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 2 of 17




“user content” is circulated. Tor is an online anonymity-granting service, that relies both on a

program—software that encrypts transmissions and strips identifying information in stages—and

on a network—thousands and thousands of users, relays, and bridges, “nodes” connected by

“tunnels,” through which information passes. Tor’s anonymizing features make mapping the exact

network impossible in practice, particularly at the outset of a case. But there’s little doubt that

Tor’s network operates through users and relays in Utah—Tor’s own website encourages all

visitors to download the Tor browser and to set up the relays that make Tor’s services powerful.

      In its Motion to Dismiss, Tor argues that it’s not subject to either general or specific

jurisdiction here in Utah, that it’s immune from suit under the Communications Decency Act, and

that the death of the Seavers’ son—from synthetic opioids whose path from a Chinese lab to the

hands of Park City middle schoolers was possible only because of Tor’s anonymizing services—

is not “traceable” to Tor.1 All three of Tor’s arguments fail, for the reasons provided below, and

the Court should therefore deny Tor’s Motion to Dismiss.
                                         Background Facts
      In early 2018, the U.S. Senate’s Permanent Subcommittee on Investigations issued a lengthy,

heavily sourced report titled, “Combatting the Opioid Crisis: Exploiting Vulnerabilities in

1
  Tor appears to fundamentally misunderstand one important aspect of the Seavers’ Complaint.
Tor states, on more than one occasion, that it was the Seavers’ son—G.S.—who used Tor in
bringing opioids into the U.S. See Tor’s Mot. to Dismiss, at 2 [Dkt. 13] (“Plaintiff’s Complaint
alleges that [the] Seavers’ minor son, G.S., used the Tor Browser to access the AlphaBay website
to purchase U-47700.”); id. at 12 (“Plaintiff’s allegations relating to Tor are that it acted as a
publisher or speaker of the website that G.S. viewed and interacted with to purchase U-47700.”);
id. at 13 (“Tor did not create or contribute to the content that G.S. viewed.); id. at 14 (“Tor was the
web-browser that displayed the website from which G.S. allegedly purchased the U-47700.”); see
also Steele Decl. ¶ 5 [Dkt. 13-1) (“The Tor Browser and network . . . can be used for illicit
purposes, such as what G.S. used it for.).
    This is not what the Seavers’ Complaint alleges. Rather, the Seavers allege that “shortly before
[their son’s] death, two of his friends, minor children C.S. and J.A., purchased U-47700 from China
using AlphaBay.” See Compl. ¶ 17 [Dkt. 2]; id. at ¶¶ 33–36 (stating that “the Defendants shipped,
marketed, distributed, sold, and/or transported the U-47700 to C.S. and J.A.,” not to the Seavers’
son G.S.).

                                                  2
1502559.1
       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 3 of 17




International Mail.”2 Based on the findings of that report, the path that the potent synthetic opioids

that killed the Seavers’ son took on their way to the United States was a well-worn one: they were

manufactured in a Chinese lab, purchased using cryptocurrency, shipped through Express Mail

Service rather than “Express Consignment Operators” (like DHL, FedEx, and UPS), and—most

critically for the purposes of this opposition—sold “openly on the internet,” using Tor to hide the

identities of those in the supply chain. See Senate Opioid Report 8–9, 18–19 & nn. 37–38.

      Tor insists that it is an “internet company,” and presses into service ill-fitting caselaw. A

widget-maker doesn’t subject itself to worldwide personal jurisdiction just by making a website,

Tor reasons, and therefore Tor can’t be sued in Utah—even if it played a critical role in G.S.’s

death. And an online bulletin board shouldn’t be liable for defamatory statements posted by a user,

Tor reasons, and therefore Tor shouldn’t be liable for its role in G.S.’s death.

      But Tor isn’t a widget-maker hawking its wares to an internet audience or an online publisher

acting as a conduit through which content providers speak. Tor is an “online anonymity-granting

system,” a foundational building block for the Dark Web. See Eric Jardine, Global Comm’n on

Internet Governance, The Dark Web Dilemma: Tor Anonymity and Online Policing 1 (2015),

https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2667711.3 As one recent study concluded,

“The Tor network is a relatively unknown and unexplored region of the dark web allowing users
to anonymously communicate and browse content through encrypted means.” Bryan Monk et al.,

2
  The report is readily accessible online. See U.S. Sen. Comm. on Homeland Sec. & Gov’t Affairs,
Permanent Subcommittee on Investigations, Combatting the Opioid Crisis: Exploiting
Vulnerabilities in International Mail (2018) (hereafter, “Senate Opioid Report”),
https://www.hsgac.senate.gov/imo/media/doc/Combatting%20the%20Opioid%20Crisis%20-
%20Exploiting%20Vulnerabilities%20in%20International%20Mail1.pdf.
3
   An early paper similarly described Tor as “a circuit-based low-latency anonymous
communication service,” which “works on the real-world Internet, requires no special privileges
or kernel modifications, requires little synchronization or coordination between nodes, and
provides a reasonable tradeoff between anonymity, usability, and efficiency.” Roger Dingledine,
et al., Tor: The Second-Generation Onion Router (2004), https://www.nrl.navy.mil/itd/chacs/sites/
www.nrl.navy.mil.itd.chacs/files/pdfs/Dingledine%20etal2004.pdf.

                                                  3
1502559.1
       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 4 of 17




Uncovering Tor: An Examination of the Network Structure, Security & Commc’n Networks

(2018), https://www.hindawi.com/journals/scn/2018/4231326/ref/.

      One simple comparison likens Tor to “the children’s game of telephone,” anonymizing users

at either end of a network by passing information though other intermediary users:
      Tor accesses information on the Web in much the same way, but it breaks up the direct
      connection. After a fashion, the Tor browser is a bit like an anonymous version of the
      children’s game of telephone. You send your request for a particular video or bit of
      information to a computer somewhere in the Tor network. This computer then relays
      that information on to another computer somewhere else in the network. Once again,
      this computer simply relays your request onwards to yet another machine. This third
      machine in the game of telephone then requests the information you want to view and
      sends it back to you along a similar, disjointed path.
      Breaking up the request in this way means that different people can see different parts
      of what you are viewing online, but it is exceptionally difficult, although not
      impossible, for any one person to connect all the dots to pinpoint who you actually are.
      [Citation.] Your ISP, for example, which normally knows exactly what sites you are
      visiting, can only see that you are sending a request to the first computer in the
      network. On the other end of things, the website can tell a lot about the computer that
      is accessing their content, but this information does not relate to your computer,
      instead linking to the last of the three computers in the game of telephone. The
      computers in the relay system know about their neighbour, but no more than that. The
      first link knows you and the middle computer, but not the end computer or the content
      viewed. The middle link knows the first computer and the end computer, but not you
      or the destination of your request. The end computer knows the destination and the
      middle computer, but not who you are. Layered onto this broken routing of your
      request is the heavily encrypted signal that prevents data flowing across the Tor
      network from being accessible to prying eyes.
Jardine, Dark Web Dilemma, at 2.

      Tor describes itself and its mission in much the same way:
      Using Tor protects you against a common form of Internet surveillance known as
      “traffic analysis.” Traffic analysis can be used to infer who is talking to whom over a
      public network. Knowing the source and destination of your Internet traffic allows
      others to track your behavior and interests. . . .
      Tor helps to reduce the risks of both simple and sophisticated traffic analysis by
      distributing your transactions over several places on the Internet, so no single point
      can link you to your destination. The idea is similar to using a twisty, hard-to-follow
      route in order to throw off somebody who is tailing you—and then periodically erasing
      your footprints. Instead of taking a direct route from source to destination, data packets

                                                  4
1502559.1
       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 5 of 17




      on the Tor network take a random pathway through several relays that cover your
      tracks so no observer at any single point can tell where the data came from or where
      it’s going.
Tor, About Tor, https://www.torproject.org/about/overview.html.en. The idea of “using a twisty,

hard-to-follow route in order to throw off somebody who is tailing you,” then “periodically erasing

your footprints,” certainly sounds appealing when the “somebody . . . tailing you” is a faceless

menace. But “Tor is basically a dual-use technology”: the anonymity it grants may allow some

users to “voice contrary points of view against despotic regimes,” while at the same time allowing
others to access “the seedy underbelly of the Internet”—“illegal drug and weapon markets,” along

with “child abuse imagery” and “pedophilia rings.” See Jardine, Dark Web Dilemma, at 2, 4–5, 7.

And in more “open” countries, where citizen rights enjoy “constitutional and legal protections,”

“the need to use a full-blown anonymity program such as Tor” is low—that is, “unless people are

engaged in outright illegal activities.” Id. at 7.

      There’s one more critical note regarding Tor’s service and structure. Personal-jurisdiction

analysis is often conducted using commercial metrics: How many employees does the company

have in the state? How many stores? How many online orders originated in the state, for how many

sales dollars? Those metrics won’t work for Tor. Tor claims “paid staff and contractors of around

35 engineers and operational support people,” but allows that it has “many volunteers all over the

world who contribute to [its] work.” See Tor, About Tor, Jobs, https://www.torproject.org/about/
jobs.html.en. (Tor lists nearly 100 “Core Tor People” on its website, but provides no states—or

even countries—of residence, and some “Core Tor People” appear to be identified only by

pseudonyms or handles.) And while Tor’s funding comes “in part” from “government grants and

contracts,” it also comes from “individual, foundation, and corporate donations.” See id. But given

that Tor describes itself as “a group of volunteer-operated servers” whose “users employ [the Tor]

network by connecting through a series of virtual tunnels rather than making a direct connection,”
see Tor, About Tor, https://www.torproject.org/about/overview.html.en, the most critical


                                                     5
1502559.1
       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 6 of 17




questions, for jurisdictional purposes, are about Tor’s users and the “tunnels” they create: How

widespread is Tor? Where are its users located? And where do these “tunnels” run?

      The nature of Tor’s services make these questions uniquely difficult to answer. After all,

Tor’s very purpose is to hide the locations and activity of its user network. But by its own metrics,

Tor estimates, on average, between 350,000 and 400,000 “directly connecting users from the

United States” over the past three months. See Tor, Tor Metrics: Users (select “United States”

from the “Source” dropdown), https://metrics.torproject.org/userstats-relay-country.html. Given

that Utah accounts for just under 1% of the U.S. population—and without any reason to believe

that Utahns use Tor more or less frequently than citizens of any other state—those numbers suggest

that between 3,000 and 4,000 Utahns use Tor each day. See also, e.g., Karsten Loesing, Counting

daily bridge users, Tor Tech Report 2012-10-001 (Oct. 24, 2012) (explaining that the work done

by the Tor Metrics Project is meant to measure “how many people use the Tor network on a daily

basis” and explaining its methodology).

      The questions presented by Tor’s Motion to Dismiss—questions about jurisdiction and

immunity for a vast international anonymizing network—are no doubt important ones. But those

questions can’t be answered by simply analogizing to entities that operate mail-order catalogues

or marketing websites or message boards. Simply put, Tor can’t escape liability simply by labeling
itself an “internet company.” Tor’s network includes thousands of Utahns each day, creating

“tunnels” and passing information through Utah-based computers. And while information about

the physical location of Tor “relays” and “bridges” isn’t publicly available, Tor encourages its

users to “consider running a relay to help the Tor network grow,” see Tor, Volunteer,

https://www.torproject.org/getinvolved/volunteer.html.en, and even offers to “assist [Tor] relay

operators” in securing “qualified legal counsel” if they “get in trouble for running a Tor relay,”

See Elec. Frontier Foundation, Tor Challenge, Legal FAQ, https://www.eff.org/torchallenge/
faq.html. Even a cursory search of Tor’s relays strongly suggests the presence of Tor relays in


                                                 6
1502559.1
       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 7 of 17




Utah. See Tor, Tor Metrics: Relay Search (conduct a “Simple Search” for “Utah”),

https://metrics.torproject.org/rs.html#search (identifying active relays nicknamed “UnivUtah0”

and “UnivUtah1,” both of which are associated with the following “Host Name”: tor.coe.utah.edu).

      Tor wants to be everywhere, because its user network is, in many respects, its product: “As

Tor’s usability increases,” the company explains, “it will attract more users, which will increase

the possible sources and destinations of each communication, thus increasing security for

everyone.” Tor, About Tor, https://www.torproject.org/about/overview.html.en. And given the

nature of Tor’s product, this action can’t be waved away by insisting that Tor is too amorphous to

be sued anywhere or that Tor is nothing more than a content re-publisher.
                                        Governing Standard
      In considering a Rule 12(b)(6) motion to dismiss, a court will not “weigh potential evidence

that the parties might present at trial,” but asks instead “whether the plaintiff’s complaint alone is

legally sufficient to state a claim for which relief may be granted.’”4 And in answering that

question, a court must “accept as true all well-pleaded factual allegations in a complaint and view

these allegations in the light most favorable to the plaintiff.”5
                                             Argument
I.    Utah Has Personal Jurisdiction over Tor.
      A nonresident defendant is subject to personal jurisdiction of a forum-state court if two
conditions are met: (1) laws of the forum state render jurisdiction legitimate, and (2) the exercise

of that jurisdiction does not offend the Fourteenth Amendment’s due-process clause. See Soma

Med. Int’l v. Standard Chartered Bank, 196 F.3d 1292, 1295 (10th Cir. 1999). Utah’s long-arm

statute must be interpreted broadly “so as to assert jurisdiction over nonresident defendants to the



4
  Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (quoting Sutton v. Utah State Sch.
for Deaf & Blind, 173 F.3d 1226, 1236 (10th Cir. 1999)).
5
  Id.; see also, e.g., Peterson v. Jensen, 371 F.3d 1199, 1201 (10th Cir. 2004) (noting that Rule
12(b)(6) motions to dismiss are generally disfavored).

                                                   7
1502559.1
       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 8 of 17




fullest extent permitted” by the due-process clause. See Utah Code § 78B–3–201.6 Given the

breadth of Utah’s long-arm statute, the Utah Supreme Court itself “frequently make[s] a due

process analysis first because any set of circumstances that satisfies due process will also satisfy

the long-arm statute.” See SII MegaDiamond, Inc. v. Am. Superabrasives Corp., 969 P.2d 430, 433

(Utah 1998).

      The due-process clause is satisfied only when “minimum contacts” exist between defendant

and the forum state, see World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1979),

and that “‘minimum contacts’ standard may be met in two ways”—a court may assert specific

jurisdiction over a nonresident defendant who has purposefully directed his activities at forum

state residents, or it may assert general jurisdiction over a defendant whose business contacts with

the state are continuous and systematic, see OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149

F.3d 1086, 1090–91 (10th Cir. 1998).

      While a plaintiff bears the burden of establishing personal jurisdiction over a defendant, see

id. at 1091, during the “preliminary states of litigation,” a plaintiff needs only “establish a prima

facie case that jurisdiction exists,” see Wenz v. Memory Crystal, 55 F.3d 1503, 1505 (10th Cir.

1995). And when factual disputes arise in a personal-jurisdiction analysis, those disputes are

resolved in the plaintiff’s favor. Id.
      A.     General Jurisdiction
      In its motion to dismiss, Tor characterizes itself as “an internet company” that operates “[a]

web site,” see Mot. to Dismiss 7–8 [Dkt. 13], and argues that it is therefore subject to general

jurisdiction in Utah under Tenth Circuit law only if it “deliberately directed its message to an

audience in [Utah] and intended harm to [the Seavers] occurring primarily or particularly in

6
  See also, e.g., Starways, Inc. v. Curry, 980 F.2d 204, 206 (Utah 1999) (“We have held that the
Utah long-arm statute ‘must be extended to the fullest extent allowed by due process of law.’”)
(quoting Synergetics v. Marathon Ranching Co., 701 F.2d 1106, 1110 (Utah 1985)); Concur-
Texas, LP v. Duradril, LLC, No. 2:14-cv-218-BCW, 2014 WL 5682504, at *3 (D. Utah Nov. 4,
2014).

                                                 8
1502559.1
       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 9 of 17




[Utah],” see id. at 7 (quoting Shrader v. Biddinger, 633 F.3d 1235, 1241 (10th Cir. 2011)). Put

simply, Tor maintains that it “does not have continuous and systematic contacts such that it is at

home in Utah.” Id. at 8.

      A handful of personal-jurisdiction cases are cited frequently in Utah federal district court:

Soma, a 1999 Tenth Circuit case; Zippo, a 1997 case in the federal district court for the Western

District of Pennsylvania, which Soma relies on; and Patriot Systems, a 1998 Utah federal district

court case that cites Zippo and, in turn, is cited by Soma. See Soma Med. Int’l v. Standard

Chartered Bank, 196 F.3d 1292 (10th Cir. 1997); Zippo Mfg. Co. v. Zippo Dot Com, Inc., 952 F.

Supp. 1119 (W.D. Pa. 1997); Patriot Sys., Inc. v. C-Cubed Corp., 21 F. Supp. 2d 1318 (D. Utah

1998). But as Zippo and Patriot Systems both point out, in the late 1990s “the development of the

law concerning the permissible scope of personal jurisdiction based on Internet use [was] in its

infant stages.” 21 F. Supp. 2d at 1324 (quoting Zippo, 952 F. Supp. at 1123–24). These cases

created and applied a sort of “sliding scale”: when a defendant forms relationships with a forum

state’s residents “that involve the knowing and repeated transmission of computer files over the

Internet,” personal jurisdiction is proper, but not when a defendant simply “post[s] information”

on a website accessible “to those who are interested.” Zippo, 952 F. Supp. at 1123–24.

      The Tenth Circuit took up this question again in earnest in 2011, in a case called Shrader v.
Biddinger, which Tor relies upon heavily in its Motion to Dismiss. See 633 F.3d 1235 (10th Cir.

2011). Shrader didn’t entrench or reject the “sliding-scale test” that appears in Zippo and Soma,

but it did note that courts adopting the Zippo sliding-scale test “tend to employ it more as a heuristic

adjunct to, rather than a substitute for, traditional jurisdictional analysis.” Id. at 1242 n.5.

      Tor is more than a company operating a website that is accessible in Utah. As Tor’s own

website and metrics demonstrate, Tor users do more than passively gather information from Tor’s

website. In fact, they do more than engage in commercial transactions through Tor’s website.
When a Tor user downloads the Tor browser, the user does so for a uniquely active reason—to


                                                   9
1502559.1
      Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 10 of 17




access Tor’s network of “tunnels,” which allow users to send and receive information

anonymously. Though Tor is specifically designed to mask the geographic locations of its users

and relays, the sheer number of daily U.S. users—350,000 to 400,000—provides prima facie

evidence that the Tor network is active and operational in Utah.

      The Seavers acknowledge that, with respect to general jurisdiction, this question is a unique

one. Tor is not a brick-and-mortar company with operations in another state but a website that

makes it accessible to Utah consumers. Tor’s product is its network—its network of users, relays,

and bridges, which provide its promised anonymizing effects as information moves along a

deliberately “twisty, hard-to-follow route,” “periodically erasing [the user’s] footprints.” At the

very least, this complex and important question merits discovery into the relationship between

Tor’s services and Utah as a forum state.
      B.    Specific Jurisdiction
      Similarly, Tor argues that it is not subject to specific jurisdiction because “there are not facts

that suggest that Tor had some connection to Utah related to [the Seavers’] alleged injuries.” See

Mot. to Dismiss 9 [Dkt. 13]. The critical questions, with respect to specific jurisdiction, are whether

Tor “purposefully directed its activities” at Utah residents and whether the Seavers’ injuries “arise

out of” Tor’s Utah-related activities. Dudnikov v. Chalk & Vermillion Fine Arts, Inc., 514 F.3d

1063, 1071 (10th Cir. 2008).
      With respect to the first question, the “purposeful direction” element “can appear in different

guises” depending on the nature of the case. See id. But the “shared aim” of this element is “to

ensure that an out-of-state defendant is not bound to appear to account for merely ‘random,

fortuitous, or attenuated contacts’ with the forum state.” Id. (quoting Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)).

      Tor’s contacts with Utah are not random, fortuitous, or attenuated. Again, Tor is a unique
entity: it does more than market its product to Utah consumers—it urges users in Utah to


                                                  10
1502559.1
      Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 11 of 17




incorporate themselves into Tor’s product. And the results of this effort are entirely predictable:

Tor grants access “the seedy underbelly of the Internet”—to “illegal drug and weapon markets,”

“child abuse imagery,” and “pedophilia rings,” see Jardine, Dark Web Dilemma, at 2, 4–5, 7—and

it was access to this “seedy underbelly” that caused the Seavers’ harm here.

      Put simply, the chain of commerce that moved potent synthetic opioids from clandestine

Chinese laboratories into the hands of middle-school students in Park City, Utah was possible only

because of Tor’s anonymizing service. One recent study concluded that “the most common uses

for websites on Tor hidden services are criminal, including drugs, illicit finance and pornography

involving violence, children and animals.” See Daniel Moore & Thomas Rid, Cryptopolitik and

the Darknet, 58 Survival: Global Politics & Strategy 1, 21 (2016). In fact, “[a] wide variety of

drugs—both pharmaceutical and otherwise—constituted the single most common commodity

within the Tor darknet.” Id. at 23.

      As the Seavers allege, the drugs that killed their son did so only because AlphaBay made an

illicit transaction possible—and AlphaBay could do so only because of Tor’s anonymizing

services. Tor knows that its network is flooded with illicit drugs, it knows that its service makes

those drugs available to anyone who downloads its browser, and it knows that thousands of

Utahns—including minors—will use its network to buy, use, and distribute those drugs. Despite
this, Tor purposefully directs its efforts into Utah—not just to provide Utahns with information or

content created by some other third party, but to invite Utahns to become part of its product by

participating in the Tor network.

      Again, this is a novel question, as Tor—and its network-of-users product—should not be

treated the same as an online retailer or bulletin board. But during the “preliminary states of

litigation,” the Seavers need only “establish a prima facie case that jurisdiction exists,” see Wenz

v. Memory Crystal, 55 F.3d 1503, 1505 (10th Cir. 1995). And given that any factual disputes here




                                                11
1502559.1
      Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 12 of 17




must be resolved in the Seavers’ favor, see id., Tor’s motion to dismiss for lack of personal

jurisdiction should be denied.
      C.    Fairness
      Finally, Tor mentions an additional layer of personal-jurisdiction analysis: even if other

jurisdictional requirements are met, a court “must still inquire whether the exercise of personal

jurisdiction would offend traditional notions of fair play and substantial justice.” See Mot. to

Dismiss 9–10 [Dkt. 13] (quoting Shrader, 633 F.3d at 1240). Tor lists a number of factors that
may be considered in a “fairness” determination, but then states that “it is unnecessary for the

Court to analyze” the questions of “fair play and substantial justice,” because “Tor does not have

sufficient contacts with Utah” to satisfy the first stage of personal-jurisdiction analysis. Id. at 10.

      The Seavers understand this absence of argument to mean that Tor does not contest that the

balance of these factors tip heavily in the Seavers’ favor. Given the amorphous nature of Tor’s

services and the resources available to it, Tor faces no unique burden in defending itself in Utah.

Meanwhile, the remaining stakeholders—Utah, the Seavers, the interstate judicial system, and the

framework of fundamental social policies—all favor resolution of this dispute in Utah, where the

opioids arrived, where they were distributed, where they led to the death of the Seavers’ son, and

where the subsequent investigation occurred. See Dudnikov, 514 F.3d at 1080. This case should

move forward here.
II.   Tor Is Not Immune to Suit Under the Communications Decency Act.
      Tor’s second argument is that the Seavers’ claims “are barred by the Communications

Decency Act” (CDA), which, Tor argues, keeps “computer service providers” from being held

liable “for information originating with a third party.” See Mot. to Dismiss 11 [Dkt. 13] (quoting

Silver v. Quora, Inc., 666 F. App’x 727, 729 (10th Cir. 2016)). The CDA’s immunity rule, as Tor

states it, is this: “A person who is harmed by a website’s publication of user-generated content
may sue the third-party user who provided the content, ‘but not the interactive computer service



                                                  12
1502559.1
      Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 13 of 17




that enabled them to publish the content online.’” Id. (quoting Doe v. MySpace, Inc., 528 F.3d 413,

418 (5th Cir. 2008)).

      Again, Tor’s argument hinges on a peculiar characterization of its own services. The CDA’s

goal is a simple one: it protects interactive-computer-service providers from being “treated as the

publisher or speaker of any information provided by another information content provider.” See

47 U.S.C. § 230(c)(1). If you run a question-and-answer website, for example, and a poster makes

defamatory comments about a business, you cannot be held liable for simply providing the forum

for those comments to be made. See Silver v. Quora, Inc., 666 F. App’x 727, 728 (10th Cir. 2016).

Or, if you operate a website that disseminates stock-quote information, and you post to the internet

an inaccurate stock quote created by some other content provider, an aggrieved plaintiff must seek

relief from the third-party content provider—not the website operator. See Ben Ezra, Weinstein &

Co., Inc. v. America Online, Inc., 206 F.3d 980, 983 (10th Cir. 2000).

      CDA immunity is much narrower than Tor suggests. One limitation is that CDA immunity

is available only to “interactive computer service providers”—and an entity qualifies for that label

only if it “provides or enables computer access by multiple users to a computer server, including

specifically a service or system that provides access to the Internet.” See 47 U.S.C. § 230(f)(2). A

website operator may qualify, for example, because the operator allows users to access “a computer
server, namely, the server that hosts the web site.” See Universal Commc’ns Sys., Inc. v. Lycos,

Inc., 478 F.3d 413, 419 (1st Cir. 2007). Tor claims to be an “interactive computer service

provider,” at least in part because it allows users to download a “Tor Browser.” See Tor, Projects:

Tor Browser, https://www.torproject.org/projects/torbrowser.html.en. But unlike a website, which

is simply a gateway through which a user contacts a host server, Tor is designed to do something

much different—to actually alter the relationship between the user and the rest of the world by

anonymizing the user, by “bouncing [the user’s] communications around a distributed network of
relays run by volunteers all around the world.” Id. That “bouncing,” in turn, prevents others from


                                                13
1502559.1
      Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 14 of 17




“watching [the user’s] Internet connection from learning what sites [the user] visit[s],” prevents

sites “from learning [the] physical location” of the user, and even “lets [the user] access sites which

are blocked.” Id. In short, Tor’s service is wildly different than the services offered by “interactive

computer service providers,” as defined by the statute itself.

      A second limitation is that CDA immunity is available only when a defendant’s liability is

premised on its actions as a “publisher or speaker.” Silver, 666 F. App’x at 729. The purpose of

the CDA is “to encourage service providers to self-regulate the dissemination of offensive material

over their services,” and to do so, the CDA “forbids the imposition of publisher liability on a

service provider for the exercise of its editorial and self-regulatory functions.” See Ben Ezra, 206

F.3d at 986 (citing Blumenthal v. Drudge, 992 F. Supp. 44, 52 (D.D.C. 1998). Unlike the Q&A

service or stock-quote website described above, Tor’s liability in this case isn’t premised on some

sort of re-published information. Tor’s liability is based on its facilitation of a brazen, illicit

marketplace—Tor’s anonymizing service made possible the transaction that killed the Seavers’

son. The CDA does not shield Tor from that theory of liability.

      The third limitation is that the CDA creates liability only when “another information content

provider provided the information at issue.” See Silver, 666 F. App’x at 729 (internal quotations

marks omitted); Accusearch, 570 F.3d at 1196. When “a typical Internet bulletin board is neutral
with respect to the content’s offensiveness,” for example, it may be able to claim CDA immunity.

See Silver, 666 F. App’x at 729; Accusearch, 570 F.3d at 1199. On the flipside, if a service provider

“specifically encourages development of what is offensive about the content,” the CDA grants no

immunity. As the Seavers allege in their Complaint, there’s nothing “neutral” about Tor: its

anonymizing service courts illegality and vice. Tor is thus barred from CDA immunity under all

three limitations described in Silver and Accusearch.

      The CDA exists for specific reasons: to protect Facebook for being sued for a user’s posts,
for example, or to keep Gmail from being sued for a defamatory statement that travels by email.


                                                  14
1502559.1
      Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 15 of 17




Those protections don’t apply to Tor here. Tor’s CDA argument thus fails, and its Motion to

Dismiss on this basis should be denied.
III. Plaintiffs’ Injuries Are Traceable to Tor.
      Finally, Tor argues that it is “a completely neutral party,” and that any injury the Seavers

suffered is “not traceable or attributable to Tor.” See Mot. to Dismiss 14–15 [Dkt. 13]. Tor’s

analysis ends there.

      Tor offers little explanation as to how—at the motion-to-dismiss stage, where all well-
pleaded factual allegations are presumed to be true, see Ashcroft v. Iqbal, 556 U.S. 662 (2009)—

the Court could conclude that the Seavers’ injury is “not traceable or attributable to Tor.” It’s

unusual to even raise the argument at the motion-to-dismiss stage, as the “traceability of a

plaintiff’s injury”—whether a particular defendant’s breach caused the harm at issue—“raises an

issue of fact ‘to be submitted to the jury for determination.’” Harline v. Baker, 912 P.2d 433, 439

(Utah 1996) (quoting Mitchell v. Pearson Enters., 697 P.2d 240, 245 (Utah 1985)); see also

Mahmood v. Ross, 1999 UT 104, ¶ 22, 990 P.2d 933 (“Proximate cause is generally determined

by an examination of the facts, and questions of fact are to be decided by the jury.”). In other

words, the question Tor takes up in the third section of its Motion to Dismiss would be premature

even if it were raised at summary-judgment stage, much less in a Rule 12(b)(6) motion.

      Tor does seem to suggest that the Seavers’ Complaint lacks specificity or clarity about Tor’s
role in their son’s death. But the Seavers’ theory is straightforward. The Seavers understand that

powerful synthetic opioids made their way from a Chinese laboratory into the hands of several

Park City teenagers. The path those drugs traveled exists only because of the “online bazaar” called

AlphaBay, and AlphaBay existed only because of Tor. See Andy Greenberg, Wired, The Biggest

Darkweb Takedown Yet Sends Black Markets Reeling (July 14, 2017), https://www.wired.com/

story/alphabay-takedown-dark-web-chaos/. As one report explained in July 2017, just after
AlphaBay was shuttered following a federal investigation, “Sites like AlphaBay . . . aren't normal


                                                15
1502559.1
       Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 16 of 17




websites, but so-called ‘hidden services’ designed to be accessed only with the anonymity software

Tor . . . .” Id.

       Tor is a named in this action for a simple reason: were it not for Tor’s anonymizing service,

the synthetic opioids that killed the Seavers’ son would never have made it into the hands of Park

City middle schoolers. Tor is free, as litigation progresses, to argue that others share the blame for

G.S.’s death. But that theory has no place in a motion-to-dismiss analysis. Tor’s “traceability”

argument therefore fails, and the Court should deny its Motion to Dismiss on these grounds.
                                            Conclusion
       Tor’s anonymizing service is more than a passive message board or a commercial portal.

Tor made AlphaBay possible, and a transaction that could only have occurred on AlphaBay cost

the Seavers’ son his life. This Court can rightfully exercise personal jurisdiction over Tor, Tor is

not entitled to CDA immunity, and the Seavers’ Complaint traces the path from Tor’s wrongdoing

to the harm they suffered. Tor’s Motion to Dismiss should therefore be denied.

       Dated: December 5, 2018.

                                           JONES WALDO HOLBROOK & McDONOUGH PC


                                           By: /s/ J. Angus Edwards
                                              Jeffrey D. Gooch
                                              J. Angus Edwards
                                               JONES WALDO HOLBROOK & McDONOUGH PC

                                               Attorneys for the Seavers




                                                 16
1502559.1
      Case 2:18-cv-00712-DB-DBP Document 16 Filed 12/05/18 Page 17 of 17




                                 CERTIFICATE OF SERVICE

      I hereby certify that on December 5, 2018, I caused to be delivered, via the court’s electronic

filing system, email, or otherwise by first class mail postage prepaid if needed, a true and correct

copy of the foregoing PLAINTIFF’S OPPOSITION TO TOR’S MOTION TO DISMISS, to

the following:

                       Vincent J. Velardo (velardo@litchfieldcavo.com)
                       Greg Soderberg (soderberg@litchfieldcavo.com)
                       LITCHFIELD CAVO LLP
                       420 E. South Temple, Suite 510
                       Salt Lake City, Utah 84111
                       Attorneys for The Tor Project, Inc.

                                                      By: Annelie Furner




                                                 17
1502559.1
